Russell, J.
1. The point is máde that the brief of evidence is full of irrelevant and unnecessary matter. Upon a motion for the first time asking the grant of a new trial, the exercise of the judge’s discretion in approving a brief of evidence, objected to as not being sufficiently briefed, will not be closely scanned'. The discretion of the trial judge in regard to the grant of the first new trial may be liberally exercised, even in approving the brief of the evidence; and no exercise of the judge’s discretion in the grant of a first new trial will be controlled, unless his discretion was manifestly abused.
2. This court will not control the exercise of the trial judge’s discretion in the grant of a first new trial, unless the verdict or judgment was demanded by the evidence. Judgment affti-med.
Complaint; from city court of Sylvester — Judge Williamson. May VH\ 1910.
Claude Payton, C. E. Hay, for plaintiff in error.
Polhill & Tyson, Perry & Foy, G. W. Stevens, contra.